Citation Nr: 1035206	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension, as secondary 
to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim 
is now under the jurisdiction of the Baltimore, Maryland RO.  

In September 2004, the Veteran testified before a Veterans Law 
Judge at a Board hearing.  A copy of the transcript is of record.

In December 2007, the Board adjudicated the claim of entitlement 
to service connection for hypertension on a direct basis and as 
secondary to diabetes mellitus, type II.  A claim of entitlement 
to service connection for hypertension, secondary to PTSD, was 
remanded.

The listed issue was also remanded in August 2008 and August 2009 
for additional development.  The case has since returned to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board observes that the Veterans Law Judge who 
conducted the September 2004 hearing is no longer employed by the 
Board.  In January 2010, the Veteran was advised that he was 
entitled to another hearing.  The Veteran responded that he 
wanted another hearing in Washington, DC.  The requested hearing 
was subsequently scheduled.  

In an August 2010 informal hearing presentation, the 
representative argued that following the development requested in 
the August 2009 remand, the AMC did not readjudicate the appeal 
issue.  It was noted that if the Board was unable to render a 
favorable decision, the case must again be remanded for 
adjudication.  A corresponding report of contact indicates that 
the Veteran wished to cancel his scheduled hearing due to the 
lack of completed development as ordered by the Board.  

On review, it does not appear that the case was readjudicated 
following the August 2009 remand and subsequent development.  
Consequently, another remand is required.  See 38 C.F.R. 
§§ 19.31, 19.37 (2009).  

The Board also finds that additional VA opinion is needed.  See 
38 C.F.R. § 3.159(c)(4).  An August 2009 VA opinion indicates 
that it was as likely as not that the Veteran's hypertension was 
aggravated by PTSD.  The rationale for the August 2009 opinion 
was that stress alone can elevate hypertension disorder.  In 
November 2009, the AMC requested a supplemental opinion, to 
include a baseline level of impairment and increased 
manifestations that were due to PTSD.  In December 2009, the 
examiner responded that stress or PTSD was not the cause of the 
Veteran's hypertension and that a year ago his blood pressure was 
the same as of December 2009.  Given this statement, it is now 
unclear whether the VA examiner believes the Veteran's 
hypertension is aggravated by PTSD.  

The regulation pertaining to secondary service connection, i.e., 
38 C.F.R. § 3.310, was amended during the course of the Veteran's 
appeal, effective October 10, 2006.  Under the revised 
regulation, the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-
2009).  This requirement was not contained in prior versions of 
the regulation.  See 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

On review, the Veteran filed his claim of entitlement to service 
connection for hypertension in November 2001.  In October 2003, 
he submitted a private medical statement from Dr. P.J. indicating 
that it was very conceivable that PTSD played a large part in the 
development of hypertension.  In December 2005, the Veteran 
submitted a claim of entitlement to service connection for PTSD.  
Resolving reasonable doubt in the Veteran's favor, it appears 
that the secondary claim was raised prior to October 2006.  See 
38 C.F.R. § 3.102 (2009).  Therefore, in deciding the claim, the 
originating agency must apply the former version of the 
regulation.

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner (Dr. J.P.) should be 
asked to provide an addendum to his August 
and December 2009 reports.  The claims 
file and a copy of this remand should be 
available for review.  

Following review of the claims file, as 
well as the previous opinions, the 
examiner is to opine whether it is at 
least as likely as not that the Veteran's 
hypertension is aggravated by service-
connected PTSD.  The examiner is to 
clarify whether the intent of the December 
2009 opinion was to state that 
hypertension is neither caused by nor 
aggravated by posttraumatic stress 
disorder, or only that hypertension was 
not caused by posttraumatic stress 
disorder.  Under the standard applicable 
in this case, additional disability 
resulting from the aggravation of a non-
service-connected condition by a service-
connected condition is compensable.  It is 
not necessary for the examiner to identify 
the baseline.  The examiner is requested 
to provide a complete rationale for any 
opinion offered. 

In preparing an opinion, the examiner 
should note the following: 

? "It is due to" means 100 percent 
conducted the September 2004 hearing is no longer employed by the 
Board.  In January 2010, the Veteran was advised that he was 
entitled to another hearing.  The Veteran responded that he 
wanted another hearing in Washington, DC.  The requested hearing 
was subsequently scheduled.  

In an August 2010 informal hearing presentation, the 
representative argued that following the development requested in 
the August 2009 remand, the AMC did not readjudicate the appeal 
issue.  It was noted that if the Board was unable to render a 
favorable decision, the case must again be remanded for 
adjudication.  A corresponding report of contact indicates that 
the Veteran wished to cancel his scheduled hearing due to the 
lack of completed development as ordered by the Board.  

On review, it does not appear that the case was readjudicated 
following the August 2009 remand and subsequent development.  
Consequently, another remand is required.  See 38 C.F.R. 
§§ 19.31, 19.37 (2009).  

The Board also finds that additional VA opinion is needed.  See 
38 C.F.R. § 3.159(c)(4).  An August 2009 VA opinion indicates 
that it was as likely as not that the Veteran's hypertension was 
aggravated by PTSD.  The rationale for the August 2009 opinion 
was that stress alone can elevate hypertension disorder.  In 
November 2009, the AMC requested a supplemental opinion, to 
include a baseline level of impairment and increased 
manifestations that were due to PTSD.  In December 2009, the 
examiner responded that stress or PTSD was not the cause of the 
Veteran's hypertension and that a year ago his blood pressure was 
the same as of December 2009.  Given this statement, it is now 
unclear whether the VA examiner believes the Veteran's 
hypertension is aggravated by PTSD.  

The regulation pertaining to secondary service connection, i.e., 
38 C.F.R. § 3.310, was amended during the course of the Veteran's 
appeal, effective October 10, 2006.  Under the revised 
regulation, the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-
2009).  This requirement was not contained in prior versions of 
the regulation.  See 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

On review, the Veteran filed his claim of entitlement to service 
connection for hypertension in November 2001.  In October 2003, 
he submitted a private medical statement from Dr. P.J. indicating 
that it was very conceivable that PTSD played a large part in the 
development of hypertension.  In December 2005, the Veteran 
submitted a claim of entitlement to service connection for PTSD.  
Resolving reasonable doubt in the Veteran's favor, it appears 
that the secondary claim was raised prior to October 2006.  See 
38 C.F.R. § 3.102 (2009).  Therefore, in deciding the claim, the 
originating agency must apply the former version of the 
regulation.

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner (Dr. J.P.) should be 
asked to provide an addendum to his August 
and December 2009 reports.  The claims 
file and a copy of this remand should be 
available for review.  

Following review of the claims file, as 
well as the previous opinions, the 
examiner is to opine whether it is at 
least as likely as not that the Veteran's 
hypertension is aggravated by service-
connected PTSD.  The examiner is to 
clarify whether the intent of the December 
2009 opinion was to state that 
hypertension is neither caused by nor 
aggravated by posttraumatic stress 
disorder, or only that hypertension was 
not caused by posttraumatic stress 
disorder.  Under the standard applicable 
in this case, additional disability 
resulting from the aggravation of a non-
service-connected condition by a service-
connected condition is compensable.  It is 
not necessary for the examiner to identify 
the baseline.  The examiner is requested 
to provide a complete rationale for any 
opinion offered. 

In preparing an opinion, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons for why an opinion cannot be 
provided must be explained.  If the 
examiner determines additional physical 
examination is required, it should be 
scheduled.

The examiner is requested to append a copy 
of their Curriculum Vitae to the 
examination report.

If the referenced VA examiner is 
unavailable, an additional examination 
should be scheduled, and an opinion 
obtained which is responsive to the 
request herein.  

2.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

3.  If additional a physical examination 
is requested, the Veteran should be 
notified that it is his responsibility to 
report for the examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the issue of entitlement to 
service connection for hypertension, as 
secondary to PTSD.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claims file should be returned to the 
Board for scheduling of the previously 
requested hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


